IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MARVIN K. COMOND,                             : No. 87 MM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
AAA LIFE INSURANCE COMPANY,                   :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2020, the “Petition for Allowance of Appeal,”

treated as a Petition for Review, and the “Emergency Application for Stay Pending

Disposition of Petitions for Allowance of Appeal and Review” are DENIED.